817 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry BEASLEY, Plaintiff-Appellant,v.STATE OF CALIFORNIA;  Judge Robert K. Byers;  Sheriff JimKnudson;  Claudia Blancher, Administratrix of theEstate of Larry Blancher, Deceased,Defendants- Appellees.
No. 86-3097.
United States Court of Appeals, Sixth Circuit.
April 28, 1987.

1
Before MARTIN and MILBURN, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
Plaintiff appeals from the district court's order granting summary judgment for the defendants in this prisoner civil rights action brought pursuant to 42 U.S.C. Sec. 1983.  Plaintiff alleged that his constitutional rights were violated by his 1982 arrest in California and extradition to Ohio.  Plaintiff sought an unspecified amount of monetary damages against the defendants, Judge Byers, Sheriff Knudson, Sheriff Blancher, and the State of California.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 9(b), Rules of the sixth Circuit.


3
Upon consideration, this court finds that the district court's entry of summary judgment must be affirmed.  Plaintiff's claim against Judge Byers is based solely upon actions taken by the judge within his official capacity as a California municipal court judge serving on the San Leandro-Hayward Judicial District Court.  Judge Byers enjoys a grant of absolute immunity on these facts.  Stump v. Sparkman, 435 U.S. 349 (1978).


4
Plaintiff's claim against defendant Knudson and defendant Blancher is based upon their actions in arresting plaintiff and transferring him to a hospital ward.  These defendants submitted uncontroverted affidavits to the effect that these actions were within the scope of their authority and taken at the express direction of a court of competent jurisdiction.  A nonjudicial officer performing a ministerial function at the direction of a judge is entitled to quasi-judicial, or absolute, immunity.  Henry v. Farmer City State Bank, 808 F.2d 1228, 1238 (7th Cir. 1986);  Waits v. McGowan, 516 F.2d 203, 206 (3d Cir. 1975);  Duba v. McIntyre, 501 F.2d 590, 592 (8th Cir. 1974), cert. denied, 424 U.S. 975 (1976).


5
Plaintiff's claim against the State of California is barred by the Eleventh Amendment to the United States Constitution.  Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 100 (1984).


6
It is therefore ORDERED that the judgment of the district court be affirmed.  Rule 9 (b), Rules of the Sixth Circuit.



*The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation.